DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 5/25/2021.  

Information Disclosure Statement
The Information Disclosure Statement has been considered and placed in the record on file and is in compliance with USPTO requirements

Drawings
The Drawings have been considered and placed in the record on file and are in compliance with USPTO requirements. 

Claim Objections
Claims 18-20 are objected to because of the following informalities: includes the phrases “… channels, and, when ...” the second comma after the and is not necessary.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-11, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US 2014/0043375 A1 hereinafter Hu).

In regards to claim 1, Hu discloses a display driving circuit comprising: 
a plurality of source channels configured to provide data voltages to a plurality of data lines of a display panel, respectively (see figure 1 and paragraph 0026, driving channels 112_1 to 112_m); 
a dummy channel on one side of at least one of the source channels (see figure 1 and paragraph 0026, dummy driving channel 112_m+1); and 
control logic configured to control operations of the source channels and the dummy channel (see figure 1 and paragraph 0027, channel selection unit 120); 
wherein, when failure of a first source channel from among the source channels is determined, the control logic is further configured to provide data voltages to data lines corresponding to the first source channel and second source channels, respectively, which are between the first source channel and the dummy channel, using the second source channels and the dummy channel (see figure 2 and paragraph 0035, when one of the driving channels is faulty the channel selection unit will skip that driving channel and will use the dummy driving channel). 

In regards to claim 2, as recited in claim 1, Hu further discloses wherein the source channels and the dummy channel are connected to adjacent channels from among the source channels (see figure 1, the dummy driving channel 112_M+1 is adjacent to the driving channels 112_1 to 112_M), and 
when failure of the first source channel is determined, the control logic is further configured to provide data voltages to data lines corresponding to the first source channel and the second source channels, respectively, through output paths passing through at least some of channels adjacent to the first source channel and the second source channels, respectively (see figure 2).

In regards to claim 3, as recited in claim 1, Hu further discloses wherein the source channels and the dummy channel are connected to adjacent source channels through switching devices respectively (see figure 1, the dummy driving channel 112_M+1 is adjacent to the driving channels 112_1 to 112_M), and 
when the failure of the first source channel is determined, the control logic is further configured to control the output paths using the switching devices (see figure 2).


In regards to claim 7, as recited in claim 1, Hu further discloses wherein each of the source channels comprises: 
a level shifter configured to provide a control signal by changing a voltage level of pixel data (see figure 1 and paragraph 0029, level shifter LS); 
a decoder configured to select a grayscale voltage based on a control signal received from the level shifter (see figure 1 and paragraph 0029, decoder DAC); and 
an amplifier configured to amplify a selected grayscale voltage (see figure 1 and paragraph 0029, output amplifier SOP), 
wherein the control logic is further configured to determine whether a first source channel from among the source channels is defective based on an output of the amplifier (see figure 2 and paragraph 0034, determines the location of the damaged driving channel). 

In regards to claim 8, as recited in claim 7, Hu further discloses wherein the dummy channel comprises at least one of the level shifter, the decoder, and the amplifier (see figure 1 and paragraph 0029, dummy channel 112_M+1 includes a level shifter LS, decoder DAC, and an amplifier SOP).

In regards to claim 9, as recited in claim 7, Hu further discloses wherein, when failure of a first source channel from among the source channels is determined, the control logic is further configured to provide data voltages to data lines corresponding to the first source channel and the second source channels, respectively, by using at least one of the level shifter, the decoder, and the amplifier of each of the second source channels and the dummy channel (see figure 2 and paragraph 0036).

In regards to claim 10, as recited in claim 1, Hu further discloses further comprising a shift register configured to provide pixel data to the source channels and the dummy channel, wherein, when the failure of the first source channel is determined, the shift register is further configured to provide pixel data corresponding to the first source channel and the second source channels, respectively, to channels adjacent to the first source channel and the second source channels, respectively (see figure 2 and paragraph 0034, digital circuit unit 130 provides the driving data to the driving channels).

In regards to claim 11, as recited in claim 10, Hu further discloses wherein, when the failure of the first source channel is determined, the shift register is further configured to provide dummy pixel data corresponding to the dummy channel to the first source channel (see figure 2 and paragraphs 0035 and 0036).

In regards to claim 18, Hu discloses a display device comprising: 
a display panel (see abstract, driving apparatus of a liquid crystal display (LCD) panel); and 
a display driving circuit configured to drive the display panel to display images on the display panel (see figure 1 and paragraph 0026, driving apparatus 100), 
wherein the display driving circuit comprises: a plurality of source channels configured to provide data voltages to a plurality of data lines of the display panel (see figure 1 and paragraph 0026, driving channels 112_1 to 112_m); 
a dummy channel on one side of at least one of the source channels (see figure 1 and paragraph 0026, dummy driving channel 112_m+1); and 
control logic configured to control operations of the source channels and the dummy channel (see figure 1 and paragraph 0027, channel selection unit 120), and, 
when failure of a first source channel from among the source channels is determined, the control logic is further configured to provide data voltages to data lines corresponding to the first source channel and second source channels, respectively, which are between the first source channel and the dummy channel, by using the second source channels and the dummy channel (see figure 2 and paragraph 0035, when one of the driving channels is faulty the channel selection unit will skip that driving channel and will use the dummy driving channel).

In regards to claim 19, as recited in claim 18, Hu further discloses wherein the source channels and the dummy channel are connected to adjacent channels from among the source channels (see figure 1, the dummy driving channel 112_M+1 is adjacent to the driving channels 112_1 to 112_M), and, 
when failure of the first source channel is determined, the control logic is further configured to provide data voltages to data lines corresponding to the first source channel and the second source channels, respectively through output paths passing through at least some of channels adjacent to the first source channel and the second source channels (see figure 2).
Allowable Subject Matter
Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 13 includes the limitation of a plurality of source channels in groups of N to be divided into source groups comprising N source channels, respectively; a plurality of dummy channels in groups of N to be divided into dummy groups comprising N dummy channels.  While Hu does disclose a plurality of dummy driving units (see paragraph 0031), Hu does not specifically disclose the source channels nor the dummy channels are grouped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-6, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 2017/007665).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628